Citation Nr: 0944398	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  99-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder 
secondary to tobacco use and nicotine dependence.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1969 
to October 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from June 1998, April 1999, and January 2000 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, collectively, denied the 
Veteran's claim for service connection for a lung disorder on 
alternative theories:  1) as secondary to nicotine addiction 
or tobacco use and 2) as secondary to asbestos exposure.  His 
request for a travel Board hearing, in his June 1999 VA Form 
9, was withdrawn in June 2000.  38 C.F.R. § 20.704(e) (2009).

In October 2000 the Board remanded the Veteran's claim for 
service connection for a lung disorder (including 
interstitial fibrosis, i.e., asbestosis) secondary to 
asbestos exposure to the RO via the Appeals Management Center 
(AMC) to obtain his service treatment records (STRs), service 
personnel records, and VA treatment records.  That remand 
also notified him that he could submit additional evidence 
supporting his contention of exposure to asbestos while in 
service or concerning any complaints or treatment of a lung 
disorder during his service.

In March 2002 the RO reconsidered the Veteran's claim for 
service connection for a lung disorder secondary to nicotine 
dependence because of Public Law 106-475, "The Veteran's 
Claims Assistance Act (VCAA) of 2000".  However, even with 
this additional consideration, the RO continued to deny the 
claim.

In a December 2002 decision, the Board determined that new 
and material evidence had been submitted to reopen the 
Veteran's claim for service connection for a lung disorder 
secondary to tobacco use and nicotine dependence.  But after 
readjudicating the claim on a de novo basis, the Board 
determined that service connection was not warranted because 
it was expressly precluded by law.



Also in December 2002, the Board undertook additional 
development of the issue of service connection for a lung 
disorder on the alternative basis as secondary to asbestos 
exposure by obtaining a VA examination in April 2003.  
Subsequently, in June 2003, the Board remanded this claim to 
the RO via the AMC for readjudication in light of the 
precedent decision in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 
1, 2003).  In October 2003, the Board issued a decision 
denying service connection for a lung disorder secondary to 
asbestos exposure.

The Veteran appealed the Board's October 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
And in August 2006, the Court issued a decision also assuming 
jurisdiction over the Board's earlier December 2002 decision 
that had not been specifically appealed to the Court, holding 
that the issues adjudicated by the Board in the two decisions 
involved what amounted to alternative theories for service 
connection for a single lung disorder claim.  See Robinson v. 
Mansfield, 21 Vet. App. 545 (2008), affirmed in 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) 
(separate theories in support of a claim for benefits for a 
particular disability does not equate to separate claims for 
benefits for that disability).  The Court vacated both of the 
Board's decisions, from December 2002 and October 2003, and 
remanded this case to the Board for readjudication in 
compliance with the directives specified.

The Court's directives only concerned the Board's December 
2002 decision denying service connection for a lung disorder 
secondary to tobacco use and nicotine dependence.  More 
specifically, the Court found that a supporting statement 
from the Veteran's mother, filed in June 1998 and received in 
July 1998, within a month after the RO's June 1998 decision 
denying service connection for a lung disorder secondary to 
tobacco use and nicotine dependence, was new and material and 
well within the one-year limitation the Veteran had for 
timely appealing that decision.  So the Court determined that 
additional evidence should have been considered in 
conjunction with his initial June 1997 claim that had led to 
the June 1998 rating decision, citing 38 C.F.R. § 3.156(b) 
(2006).  In other words, that June 1997 rating decision never 
became final and binding on the Veteran, instead was still 
pending - in turn meaning his current appeal was based on 
his original service connection claim in June 1997.  
Consequently, there was no longer an issue of whether there 
was new and material evidence to reopen that 1997 claim.  
And although the Board had addressed this threshold 
preliminary issue in its prior December 2002 decision, albeit 
ultimately determining that new and material evidence had 
been submitted and therefore reopening the claim and 
readjudicating it on the merits (de novo consideration), the 
Court had since vacated that decision and indicated this 
should never have been an issue.  Hence, the claim on appeal 
merely involved the Veteran establishing his entitlement to 
service connection, even on this alternative basis.  In April 
2007, before making this determination, however, the Board 
had to remand this issue to the RO via the AMC for further 
development and consideration.

But also when remanding this case in April 2007 (concerning 
the component of the Veteran's claim that pertained to his 
purported entitlement to service connection for a lung 
disorder secondary to tobacco use and nicotine dependence), 
the Board went ahead and readjudicated his claim for a lung 
disorder to the extent his claim was predicated, instead, on 
the notion that his lung disorder was secondary to exposure 
to asbestos.  The Board readjudicated this other component of 
his claim, even though he had not made any additional 
argument before the Court in regards to this other component 
of his claim.  And after readjudicating this other component 
of his claim, the Board continued to deny service connection 
on this alternative basis.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); see, too, Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Therefore, the only remaining issue before the Board is 
whether the Veteran is entitled to service connection for a 
lung disorder secondary to tobacco use and nicotine 
dependence.  And this remaining component of the claim is the 
subject of this decision.

There is one other preliminary point worth mentioning.  The 
Veteran's attorney recently submitted a letter in April 2009 
requesting an additional 90 days to submit supporting 
evidence (which he said would be the report of an independent 
medical evaluation).  He also requested a copy of the 
Veteran's October 2007 VA compensation and pension 
examination (C&P exam) - to give to the independent medical 
examiner for review and comment, apparently since they are 
trying to refute the VA C&P examiner's unfavorable opinion.  
And as the attorney indicated in the letter, the additional 
90 days to obtain this independent medical examiner's opinion 
would expire on June 29, 2009.  In response to this letter, 
the Board's privacy office sent the attorney a letter in June 
2009 regarding the request for a copy of the report of the 
October 2007 VA C&P exam.  And the Board also waited the 
requested 90 days for the submission of the additional 
evidence before issuing this decision, although no additional 
evidence was submitted.


FINDING OF FACT

The most probative medical and other evidence of record 
indicates the Veteran's nicotine dependence - even if the 
cause of or a contributing factor in his restrictive lung 
disease, is unrelated to his military service.


CONCLUSION OF LAW

The Veteran's lung disorder is not due to disease or injury 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1103, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.300, 
3.303 (20098).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in March 2001 and 
July 2007, the RO and AMC advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  For a claim, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that he submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  

The RO did not issue either of those VCAA notice letters 
prior to initially adjudicating the Veteran's claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  But keep in mind the RO initially 
considered the Veteran's claim in June 1998 - before the 
VCAA even came to exist (which did not occur until November 
2000).  And in Pelegrini II, the Court clarified that in 
these type situations, where the VCAA did not exist when the 
RO initially adjudicated the claim, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew - as if the initial decision was never made.  
Rather, VA need only ensure the Veteran receives, or since 
has received, all necessary content-complying VCAA notice, 
followed by readjudication of the claim - including in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
he is given ample opportunity to participate effectively in 
the adjudication of his claim.  In other words, it must be 
shown that the timing error in the provision of the notice is 
ultimately harmless, meaning nonprejudicial.  38 C.F.R. 
§ 20.1102.  And here, after sending him the March 2001 and 
July 2007 VCAA letters, the RO readjudicated his claim in the 
October 2007 SSOC, based on any additional evidence that had 
been received since the initial rating decision at issue and 
SOC.  Consequently, there have been steps to remedy or 
rectify the timing error in the provision of his VCAA notice.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (both indicating that, as a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.)

It equally deserves mentioning that a more recent March 2009 
letter also apprised the Veteran of the downstream disability 
rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court of the 
United States recently reversed the Federal Circuit's 
holding.  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  


The Supreme Court in Shinseki v. Sanders emphasized that its 
holding did not address the lawfulness of the U.S. Court of 
Appeals for Veterans Claims' reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his claim 
had a "natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not.

In further discussing the basis of its holding in Shinseki v. 
Sanders, the Supreme Court rejected the lower Federal 
Circuit's framework that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court 
rejected the Federal Circuit's analysis because it imposed an 
unreasonable evidentiary burden on VA to rebut the 
presumption and because it required VA to demonstrate why the 
error was harmless, rather than requiring the appellant - as 
the pleading party, to show the error was harmful.  Id., at 
1705-06.  The Supreme Court stated that it had "warned 
against courts' determining whether an error is harmless 
through the use of mandatory presumptions and rigid rules 
rather than case-specific application of judgment, based upon 
examination of the record."  Id., at 1704-05.  Thus, it is 
clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of 
the particular case.  Id.

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran - as the pleading party, has not alleged 
any prejudicial error in the timing or content of the VCAA 
notice provided (or not provided).  And, regardless, although 
he has indeed received Dingess notice in the additional March 
2009 letter mentioned, the Board is denying his claim for 
service connection in any event, so, ultimately, the 
downstream disability rating and effective date elements of 
his claim are moot.  So even had he not received this 
additional Dingess notice, which, again, he did, this 
ultimately would amount to no more than inconsequentiality, 
so nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA medical records, 
including the report of his October 2007 VA Compensation and 
Pension Examination (C&P Exam), on remand, addressing the 
etiology of his nicotine dependence - the determinative 
issue in this appeal in terms of whether this condition was 
incurred during his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

The Board is also satisfied as to substantial compliance with 
its April 2007 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).



II.  Entitlement to Service Connection for a Lung Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated in the line of duty during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  See, too, Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Here, the Veteran's VA 
treatment records confirm that he has chronic obstructive 
pulmonary disease (COPD), a lung disorder, and the report of 
his October 2007 VA C&P Exam, on remand, confirms he is 
nicotine dependent, so there is no disputing he has these 
claimed conditions.  Therefore, the determinative issue is 
whether his lung disorder is attributable to his military 
service - but, in particular, secondary to a chemical 
addiction to nicotine acquired during his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Concerning this, the Veteran asserts that he entered military 
service with no prior history of smoking, and that while in 
service he began smoking cigarettes and eventually got up to 
two packages per day by the time of his discharge.  
See his opening brief dated in August 2004.  Ultimately, he 
adds, his smoking habit acquired in service led to his COPD, 
thereby warranting service connection.

Congress has passed a law expressly prohibiting granting 
service connection for a disability or death on the basis 
that it resulted from an injury or disease attributable to 
the use of tobacco products (i.e., smoking) by a Veteran 
during his period of military service.  See 38 U.S.C.A. § 
1103.  However, this law applies only to claims filed after 
June 9, 1998, and the Veteran already had filed his claim as 
of that delimiting date; he filed his claim in June 1997.  
Consequently, this statutory prohibition does not affect the 
disposition of his appeal.

In February 1993, so before this law prohibiting granting 
service connection in these types of cases, VA's General 
Counsel had issued an opinion addressing when benefits may be 
awarded based upon tobacco use in service.  The General 
Counsel indicated that direct service connection may be 
granted if the evidence shows injury or disability resulting 
from tobacco use in service.  See VAOPGCPREC 2-93, 58 Fed. 
Reg. 42,756 (1993).  In June 1993, the General Counsel 
clarified that its February 1993 opinion did not mean that 
service connection would be established for a disability 
related to tobacco use if the affected Veteran smoked in 
service.  Rather, it means that any disability allegedly 
related to tobacco use that is not diagnosed until after 
service would not preclude establishment of service 
connection.  The General Counsel held that the claimant must 
demonstrate that the disability resulted from the use of 
tobacco during service, and the adjudicator must take into 
consideration the possible effect of smoking before and after 
service.

VA's General Counsel later revisited issues pertaining to 
tobacco use and nicotine dependence in May 1997.  See 
VAOPGCPREC 19-97 (May 13, 1997).  Referring to a memorandum 
issued by VA's Under Secretary for Health earlier that month, 
to the effect that nicotine dependence may be considered a 
"disease" for VA compensation purposes, VA's General Counsel 
indicated that, assuming VA adjudicators adopted the Under 
Secretary's conclusion that nicotine dependence may properly 
be considered a disease, then two questions would remain to 
be answered by adjudicators evaluating a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence under 38 C.F.R. § 3.310(a):  (1) whether the 
Veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.  The General Counsel indicated that 
whether a Veteran was dependent on nicotine in service is a 
medical issue and stated that, in making determinations on 
proximate cause, adjudicative personnel must consider whether 
there is a supervening cause of the claimed disability or 
death that severs the causal connection to the service-
acquired nicotine dependence.  It was noted that such 
supervening causes could include sustained full remission of 
the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents.  See also Davis v. West, 13 Vet. App. 178 (1999).

Turning now to the facts of this particular case at hand, the 
Veteran's service treatment records (STRs) do not contain any 
mention of nicotine dependence - either in the way of a 
relevant subjective complaint or objective clinical finding 
such as a diagnosis.  He and his mother, as lay people, 
are competent to proclaim that he started smoking cigarettes 
while in service, but as the precedent opinion of VA's 
General Counsel makes clear, see again VAOPGCPREC 19-97, the 
Veteran and his mother are not competent to also provide 
probative opinions on whether he actually became chemically 
dependent on or addicted to nicotine while in service because 
this is a medical, not lay, determination.  See also 
38 C.F.R. § 3.159(a)(2) and Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Because of the need for a medical opinion concerning this 
determinative issue of whether the Veteran became chemically 
dependent on or addicted to nicotine while in service (even 
assuming, for the sake of argument, he started smoking in 
service), in April 2007 the Board remanded this case to the 
AMC to have him examined.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).

The report of the Veteran's October 2007 VA C&P Exam 
indicates the examiner reviewed the Veteran's pertinent 
medical history, including his smoking behavior.  The report 
indicates the Veteran reported starting smoking in 1969 when 
he was in boot camp and that he began smoking because one was 
only allowed a break if one smoked.  The report indicates he 
denied that either of his parents smoked.  He reported 
smoking between 2 and 5 packages of Santa Fe brand "little 
cigars" per day, 20 per pack; that he tried to quit in a 
smoking cessation program in 1997 and was successful for a 
while; but that he was ambivalent about maintaining 
abstinence and relapsed.  He said the longest that he has 
gone without smoking is just for a few days; that he has not 
tried to quit since when he previously tried; and that he had 
used any nicotine replacement treatments or Wellbutrin/Zyban.  
He said that he lights his first cigarette immediately upon 
awakening, that he can go about one-half hour without 
smoking, and that he is unable to forget about smoking.  

The examiner indicated the results of his and prior 
evaluations, as well as the Veteran's psychosocial history, 
strongly support the conclusion that he is physically 
addicted, but also strongly supports the finding that habit 
and emotional factors contribute to his smoking - 
particularly as he had indicated that he has absolutely no 
motivation to quit smoking and, to the contrary, stated that 
he enjoyed smoking.  

The report of the VA C&P exam further indicates that the 
Veteran resides with his mother, who does not smoke and that 
they get along well.  The Veteran has not worked since the 
1980s, and when he worked it included being a plumber.  
He divorced in the 1980s and had 3 children with his former 
wife, one of which is deceased.  He has another child from a 
relationship outside of marriage.  He is in contact with all 
of his children.

Insofar as his substance use or abuse is concerned, the 
report indicates the Veteran had last used cocaine 3 days 
prior to the examination, about $20 worth.  He said he uses 
cocaine approximately 2 times per month, as he cannot afford 
to use it more often.  He added that he uses marijuana every 
few months, that he drinks approximately a half-pint of wine 
2 times per week, and that he drinks whiskey as well.

The report goes on to indicate that, when asked what he does 
during the day, the Veteran replied, "I smoke."  He is 
socially isolated, but he prefers to be alone.  He does not 
have friends and does not socialize, other than occasionally 
visiting his aunt in a nursing home.  He denied having any 
hobbies or reading, but he occasionally watches television.  
He and his mother share the household responsibilities and 
duties, and he can perform his activities of daily living.



Upon examining the Veteran, it was observed that he was alert 
and cooperative; appropriately groomed, but smelling strongly 
of smoke and wearing dark glasses.  His conversation was 
logical and coherent; his speech was normal in rate and tone; 
his affect was somewhat restricted, but he laughed 
appropriately and did not appear to be in any emotional 
distress; his mood was reportedly fairly good with no 
significant depression or anxiety, although he reported 
becoming anxious when he runs out of cigarettes; his sleep 
was "fairly good" at 8 to 10 hours per night; his appetite 
was "not so good" as he stated that he smokes more than he 
eats.  He denied any current homicidal or suicidal ideation, 
although he had a history of attempted suicide 25 years 
earlier.  He reported hearing voices, described as 
indistinct, sometimes, as recent as 2 to 3 months prior to 
the examination.  He denied command or threatening 
hallucinations; reported seeing faces that sometimes frighten 
him; reported that his medications calm him, but do not help 
with his hallucinations; reported crying spells a couple of 
times per week pertaining to his daughter's death.  He 
reported having little interest in anything and low energy; 
but his self-esteem and judgment were intact.  His insight 
seemed marginal.  He is not engaging in any reckless or 
inappropriate behaviors, and there were no obsessions or 
compulsive behaviors.

Insofar as whether the Veteran's current nicotine dependence 
was incurred in service, the examiner explained in his report 
that there are many reasons why one might begin smoking, 
ranging from psychosocial to genetic factors.  He offered, 
for example, that the Veteran's smoking could have been 
influenced by his former wife's smoking habit - particularly 
as she was a heavy smoker and they met in high school.  The 
examiner further explained that recent research supports the 
finding that ongoing substance abuse, particularly including 
alcohol and cocaine abuse, substances the Veteran admits to 
abusing, and nicotine dependence are intertwined.  The 
examiner also explained that such alcohol and substance abuse 
invariably has a negative effect on psychosocial functioning 
and symptoms.  


And the examiner pointed out that the Veteran stated flatly 
that he does not want to quit smoking because he enjoys it - 
which is inconsistent with believing oneself to be controlled 
by an addition.  Therefore, based on the Veteran's history, 
including review of his claims file, an objective examination 
of him, and the reasoning stated above, the VA C&P examiner 
concluded the Veteran's nicotine dependence cannot be linked 
to his period of military service. 

The VA C&P examiner's opinion is well-reasoned and based on 
an objective clinical evaluation of the Veteran and an 
independent review of his claims file.  So it has the proper 
factual foundation and, therefore, is entitled to a lot of 
probative weight, especially since it is uncontroverted.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 177, 180 (1993).  

So based on the VA C&P examiner's unfavorable medical 
opinion, even if the Veteran's nicotine dependence caused or 
contributed to his lung disorder, referring specifically to 
the COPD, it has not been established by the required 
competent medical evidence that his nicotine dependence in 
turn relates back to his military service.  It is worth 
reiterating that medical evidence is needed to establish this 
purported cause-and-effect correlation between the nicotine 
dependence and the Veteran's service; merely his starting to 
smoke during service, even if indeed true, will not suffice 
to show this resulted in him becoming chemically addicted to 
nicotine while in service.  VAOPGCPREC 19-97.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 




ORDER

The claim for service connection for a lung disorder, 
including as secondary to nicotine dependence, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


